Exhibit 10.1

EXECUTION

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BY AND AMONG

AMEDISYS, INC.,

AMEDISYS HOLDING, L.L.C.

AND

WILLIAM F. BORNE

DATED AS OF JANUARY 3, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

Section 1.

 

Recitals.

     1   

Section 2.

 

Definitions.

     1   

Section 3.

 

Term of Employment.

     4   

Section 4.

 

Title, Position, Duties and Responsibilities.

     5   

Section 5.

 

Base Salary; Bonus; Equity Awards.

     6   

Section 6.

 

Employee Incentive Compensation and Benefit Programs.

     6   

Section 7.

 

Reimbursement of Business and Other Expenses; Perquisites.

     7   

Section 8.

 

Termination of Employment.

     7   

Section 9.

 

Forfeiture Provisions.

     15   

Section 10.

 

Confidentiality; Cooperation with Regard to Litigation; Non-Disparagement;
Return of Company Materials.

     16   

Section 11.

 

Non-competition/Prior Employment Covenants.

     18   

Section 12.

 

Non-solicitation of Employees and Customers.

     19   

Section 13.

 

Standstill.

     19   

Section 14.

 

Remedies.

     21   

Section 15.

 

Resolution of Disputes.

     21   

Section 16.

 

Indemnification.

     23   

Section 17.

 

Potential Reduction in Payments.

     24   

Section 18.

 

Effect of Agreement on Other Benefits.

     25   

Section 19.

 

Assignability: Binding Nature; Solidary Obligations.

     25   

Section 20.

 

Representation.

     25   

Section 21.

 

Entire Agreement.

     25   

Section 22.

 

Amendment or Waiver.

     26   

Section 23.

 

Severability.

     26   

Section 24.

 

Survival.

     26   

Section 25.

 

Beneficiaries/References.

     26   

Section 26.

 

Governing Law/Exclusive Jurisdiction.

     26   

Section 27.

 

Notices.

     27   

Section 28.

 

Captions.

     27   

Section 29.

 

Counterparts.

     27   

Section 30.

 

Section 409A Compliance.

     27   



--------------------------------------------------------------------------------

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made and
entered into as of the 3rd day of January, 2011 (the “Effective Date”), by and
among Amedisys, Inc., a Delaware corporation having its headquarters at 5959
South Sherwood Forest Boulevard, Baton Rouge, Louisiana, 70816 (“Amedisys” or
the “Company”), Amedisys Holding, L.L.C., a Louisiana limited liability company
having its headquarters at 5959 South Sherwood Forest Boulevard, Baton Rouge,
Louisiana 70816 (“Holding”), and William F. Borne, a person of the age of
majority having an address at 10112 Wood Duck Drive, Baton Rouge, Louisiana
70817 (“Executive”).

RECITALS

WHEREAS, Executive, the Company and Holding have entered into an employment
agreement dated December 30, 2009 (the “Prior Agreement”) (which amended and
restated Executive’s employment agreement with the Company dated December 19,
2007);

WHEREAS, Executive, the Company and Holding desire to amend and restate the
Prior Agreement; and

WHEREAS, the Company and Holding desire to continue to employ Executive as the
Company’s Chief Executive Officer, and Executive desires to accept such
continued employment, pursuant to the terms and conditions of this Agreement,
which is intended to amend and restate the Prior Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company, Holding and Executive (individually a
“Party” and together the “Parties”) agree to be bound in accordance with the
terms of this Agreement.

Section 1. Recitals. The above Recitals are incorporated herein by this
reference.

Section 2. Definitions.

(a) The terms below are used in this Agreement, including the preamble and
recitals, as so defined. As used herein, the following terms shall have the
following meanings:

“AAA” shall have the meaning set forth in Section 15.

“Agreement” shall have the meaning set forth in the preamble above.

“Award” shall have the meaning set forth in Section 9(a).

“Award Gain” shall have the meaning set forth in Section 9(a).

“Base Salary” shall have the meaning set forth in Section 5(a).

 

1



--------------------------------------------------------------------------------

“Beneficial Owner” shall have the meaning set forth in Section 8(c).

“Board” shall have the meaning set forth in Section 5(a).

“Cause” shall have the meaning set forth in Section 8(b).

“Change in Control” shall have the meaning set forth in Section 8(c).

“COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act of 1984.

“COBRA Period” shall have the meaning set forth in Sections 8(c) and 8(e).

“Code” shall mean the United States Internal Revenue Code of 1986, as amended,
or any successor provision of law, and the regulations promulgated thereunder.

“Committee” shall have the meaning set forth in Section 5(a).

“Company” shall have the meaning set forth in the preamble above.

“Confidential Information” shall have the meaning set forth in Section 10(c).

“Continued Participation Period” shall have the meaning set forth in Sections
8(c) and 8(e).

“Disability” shall have the meaning set forth in Section 8(a).

“Earliest Payment Date” shall mean (i) if the amount paid is subject to
Section 409A of the Code and does not qualify for an exemption under
Section 409A of the Code or regulations or other guidance promulgated
thereunder, the fifty-second (52nd) day after Executive’s termination of
employment and (ii) if the amount paid is not subject to Section 409A of the
Code or qualifies for an exemption under Section 409A of the Code or regulations
or other guidance promulgated thereunder, the earlier of the date in (i) above
or the first date that Executive’s release of claims (as described in
Section 8(i)) becomes irrevocable.

“Effective Date” shall have the meaning set forth in the preamble above.

“Exchange Act” shall have the meaning set forth in Section 8(c).

“Excise Tax” shall have the meaning set forth in Section 17(a).

“Executive” shall have the meaning set forth in the preamble above.

“Fair Market Value” shall have the meaning set forth in Section 6.

“Forfeiture Event” shall have the meaning set forth in Section 9(a).

 

2



--------------------------------------------------------------------------------

“409A Payment Date” shall have the meaning set forth in Section 8(j).

“Good Reason” shall have the meaning set forth in Section 8(c).

“Holding” shall have the meaning set forth in the preamble above.

“Net After-Tax Receipt” shall have the meaning set forth in Section 17(b).

“Party” shall have the meaning set forth in the Recitals above.

“Parties” shall have the meaning set forth in the Recitals above.

“Payments” shall have the meaning set forth in Section 17(a).

“Person” shall have the meaning set forth in Section 8(c).

“Prior Agreement” shall have the meaning set forth in the Recitals above.

“Proceeding” shall have the meaning set forth in Section 15(a).

“Restricted Area” shall have the meaning set forth in Section 11(a).

“Restriction Period” shall have the meaning set forth in Section 11(b).

“Retirement” shall have the meaning set forth in Section 8(f).

“Severance Period” shall have the meaning set forth in Section 8(c).

“Significant Subsidiary” shall have the meaning set forth in Section 8(c).

“Standstill” shall have the meaning set forth in Section 13.

“Subsidiary” shall have the meaning set forth in Section 10(d).

“Third Party” shall have the meaning set forth in Section 17(d).

“Term of Employment” shall have the meaning set forth in Section 3(a).

“Willful” shall have the meaning set forth in Section 8(b).

(b) References to “Sections,” “Subsections,” and “Attachments” shall be to
Sections, Subsections and Attachments, respectively, of this Agreement unless
otherwise specifically provided. Any of the terms defined in Section 2(a) may,
unless the context otherwise requires, be used in the singular or the plural
depending on the reference. In this Agreement, “hereof,” “herein,” “hereto,”
“hereunder” and the like mean and refer to this Agreement as a whole and not
merely to the specific section, paragraph or clause in which the respective word
appears; words

 

3



--------------------------------------------------------------------------------

importing gender include the other gender; references to “writing” include
printing, typing lithography and other means of reproducing words in a tangible
or visible form; the words “including,” “includes” and “include” shall be deemed
to be followed by the words “without limitation;” references to agreements and
other contractual instruments shall be deemed to include subsequent amendments,
assignments, and other modifications thereto, but only to the extent such
amendments, assignments and other modifications are not prohibited by the terms
of this Agreement; references to Parties include their respective permitted
successors and assigns; and all references to statutes and regulations shall
include any amendments of same and any successor statutes and regulations.

Section 3. Term of Employment.

(a) The term of Executive’s employment under this Agreement (the “Term of
Employment”) shall commence on the Effective Date and expire on December 31,
2013 or such later date as agreed upon by the Parties pursuant to Section 3(b),
below, unless terminated prior thereto in accordance herewith. This Agreement
shall not be automatically renewable and, unless mutually extended by the
Parties by an agreement in writing, shall terminate upon the expiration of the
Term of Employment; provided, however, that:

(i) simultaneously with the expiration of the Term of Employment and termination
of this Agreement, Executive’s employment shall continue on an “at will” basis
unless or until such “at will” employment is terminated by the Company or
Executive by notice in writing;

(ii) during the term of such “at will” employment, (A) if there is a termination
by Executive with Good Reason (as defined below) or (B) if there is a
termination by the Company without Cause (as defined below), in either such
case, whether such termination for Good Reason or without Cause occurs prior to
or following a Change in Control (as defined below) [n.b., solely for purposes
of determining whether there is a Good Reason termination under this clause
(ii) of this Section 3(a) and for purposes of calculating the benefits to
Executive of a termination by Executive for Good Reason or by the Company
without Cause, the provisions of Sections 4, 5 and 6 shall be deemed to be in
full force and effect during the “at will” employment period], Executive shall
be entitled to and his sole remedies for such termination (subject to the
immediately following clause (iii)) shall be as set forth in Section 8(c) (which
Section 8(c) shall continue in full force and effect during the “at will”
employment period), and not as set forth in Section 8(e); and

(iii) as provided in Section 24, (x) the provisions of Sections 1 and 2, this
second sentence of this Section 3(a), Sections 8(g), (h), (i), (j) and (m), and
Sections 9 through 30 of this Agreement shall survive the termination of this
Agreement and remain in full force and effect in accordance with their terms,
and (y) the termination of this Agreement shall not affect any rights or
obligations of the Parties accrued under this Agreement prior to or in
connection with such termination and, with respect to such surviving provisions
and those that survive under Section 3(a), thereafter.

 

4



--------------------------------------------------------------------------------

(b) Absent extenuating circumstances, the Parties envision that they will
negotiate an amendment to this Agreement prior to the end of each calendar year
extending the Term of Employment for an additional year; it being understood and
agreed, however, that neither Party shall have a legal obligation to actually
enter into any such amendment. Accordingly, beginning in October, 2011 and
continuing each subsequent October during the Term of Employment, the Parties
shall meet to discuss Executive’s performance during the year and the
possibility of extending the Term of Employment for an additional year, and may
also discuss additional proposed modifications of the other terms of this
Agreement, with a view toward concluding such discussions, and, assuming they
actually come to agreement, entering into an amendment to this Agreement prior
to the end of the calendar year. In connection with all such discussions, it is
understood and agreed (i) that neither Party shall have any legal obligation to
actually enter into any such amendment, (ii) that no such amendment shall exist
unless and until approved by the Committee (as defined below) and/or the Board
(as defined below) and the requirements of Section 22 are satisfied with respect
thereto, and (iii) that the Company may, in its discretion and without any
liability or obligation of any kind, elect to handle negotiations with Executive
differently than it handles similar negotiations with other senior executives of
the Company.

Section 4. Title, Position, Duties and Responsibilities.

(a) Generally. Executive shall serve as Chief Executive Officer of the Company.
Executive shall have and perform such duties, responsibilities, and authorities
as are customary for the Chief Executive Officer of corporations of similar size
and businesses as the Company as they may exist from time to time and as are
consistent with such positions and status. Executive shall devote all of his
business time and attention (except for periods of vacation or absence due to
illness and other activities permitted pursuant to Section 4(b)) and his best
efforts, abilities, experience and talent to the position of Chief Executive
Officer and for the Company’s businesses.

(b) Other Activities. Anything herein to the contrary notwithstanding, nothing
in this Agreement shall preclude Executive from (i) serving on the boards of
directors of a reasonable number of other corporations after prior consultation
with and approval of the Board or the boards of a reasonable number of trade
associations and/or charitable organizations, (ii) engaging in charitable
activities and community affairs, and (iii) managing his personal investments
and affairs, provided that such activities do not materially interfere with the
proper performance of his duties and responsibilities under this Agreement.

(c) Place of Employment. Executive’s principal place of employment shall be the
corporate offices of the Company.

(d) Rank of Executive Within Company. As Chief Executive Officer of the Company,
Executive shall be the Company’s highest ranking executive, and Executive shall
report directly to the Board.

(e) Board Membership. Until the expiration of the Term of Employment, the
Company shall use its reasonable best efforts, to the extent not inconsistent
with applicable laws, rules, regulations and good governance standards, to
nominate and cause the election of

 

5



--------------------------------------------------------------------------------

Executive to the Board and to the Board’s Executive Committee, if one is
constituted. If Executive is not elected to and serving on the Board at any time
during the Term of Employment, Executive shall be entitled to terminate this
Agreement and be entitled to the remedies provided in Section 8(c) for a
termination without Cause. For so long as he is serving on the Board, Executive
agrees to serve as a member of any committee of the Board to which he is
elected. In any and all such capacities, Executive shall report only to the
Board.

Section 5. Base Salary; Bonus; Equity Awards.

(a) Base Salary. Executive shall be paid an annualized salary, payable in
accordance with the regular payroll practices of the Company, of not less than
Seven Hundred Fifty Thousand Dollars ($750,000) (“Base Salary”). The Base Salary
shall be reviewed for increase (but not decrease) by the Compensation Committee
(the “Committee”) of the Board of Directors of the Company (the “Board”) no less
than annually.

(b) Bonus. Executive shall be eligible to participate in an annual incentive
(cash bonus) plan with target award and maximum award opportunities approved
from year to year by the Board and/or the Committee. Entitlement to and payment
of an annual incentive bonus is subject to the approval of the Board and/or the
Committee.

(c) Annual Equity (Long-Term Incentive) Awards. Subject to the approval of the
Board and/or the Committee, Executive shall be eligible for annual equity
(long-term incentive) awards in the form of shares of restricted and/or
non-vested Company common stock and/or securities exercisable for or convertible
into shares of Company common stock pursuant to the terms of the Company’s 2008
Omnibus Incentive Compensation Plan (or any successor plan), commencing
contemporaneously with the 2011 long-term incentive award grants to the
Company’s other executive officers and continuing each year thereafter.
Executive hereby agrees and acknowledges that the actual value of awards, if
any, will be based upon Executive’s performance and the metrics used for other
executive officers of the Company, provided that no greater than sixty percent
(60%) of the target value of any such annual long-term incentive award shall be
subject to performance-based (as opposed to tenure-based) vesting conditions, as
established by the Board and/or the Committee.

Section 6. Employee Incentive Compensation and Benefit Programs. While Executive
remains employed by the Company, Executive shall be entitled to participate,
consistent with his rank and position (to the extent applicable), in addition to
the annual incentive plans referenced in Section 5, in such other compensation,
pension and welfare benefit plans and programs of the Company as are made
available to the Company’s senior level executives or to its employees
generally, as such plans or programs may be in effect from time to time,
including, without limitation, deferral, health, medical, dental, long-term
disability, travel accident and life insurance plans, subject to eligibility.
The Company expressly retains the right to modify or terminate any such
compensation, pension and welfare benefit plans and programs in its sole
discretion. In no case shall Executive be awarded any options or stock
appreciation rights with an exercise price less than 100% of Fair Market Value.
For purposes of this Agreement, “Fair Market Value” shall be equal to the price
of the Company’s stock on the date of grant of such award as determined pursuant
to the related award.

 

6



--------------------------------------------------------------------------------

Section 7. Reimbursement of Business and Other Expenses; Perquisites.

(a) Reimbursement. Executive is authorized to incur reasonable expenses in
carrying out his duties and responsibilities under this Agreement, and the
Company shall promptly reimburse him for all such business expenses incurred in
connection therewith and for all other expenses described in this Section 7,
subject to documentation in accordance with the Company’s business expense
reimbursement policies. All such reimbursements will be made in any event no
later than the last day of Executive’s taxable year following the taxable year
in which the expense was incurred. The expenses reimbursed by the Company during
any taxable year of Executive will not affect the expenses reimbursed by the
Company in another taxable year. Further, this right to reimbursement is not
subject to liquidation or exchange for another benefit.

(b) Automobile Expenses. Until the expiration of this Term or earlier
termination of this Agreement, the Company shall (i) provide Executive with the
full and exclusive use of an automobile equivalent to the automobile used by
Executive as of the Effective Date and (ii) pay all maintenance, insurance, and
gasoline expenses incidental to the automobile, whether or not business related.
Executive shall have the right to receive a new automobile on or about the
second anniversary of the date on which he took possession of the then current
automobile. Upon termination of this Agreement, if Executive is entitled to the
benefits of either Section 8(c) or Section 8(e) of this Agreement, the Company
shall transfer title to Executive, without payment therefor, of the Company’s
automobile that Executive is then utilizing within 15 days of the Earliest
Payment Date (and the value thereof will be reported as additional compensation
to Executive).

(c) Life Insurance Benefits. The Company shall pay the premium directly, or
shall reimburse Executive, in his discretion, on a whole life insurance policy
on the life of Executive with a face value to be determined in the sole
discretion of Executive, which premium shall not exceed $25,000 per year. Such
obligation to pay the premium or reimburse Executive shall continue until the
expiration of the Term or earlier termination of this Agreement and any
applicable severance period. Executive shall have the right to designate the
beneficiaries of such policy and shall be the owner thereof. If Executive
notifies the Company that he has elected for the Company to pay the premiums
directly, the Company shall pay all premiums on such life insurance policy at
least five (5) days before the end of any grace period, and on demand provide
Executive due proof of such payment. The insurance company issuing such policy
shall be authorized to give Executive, upon his request, any information
regarding the status of any such policy. Any dividend declared upon such policy
shall be applied to the premium. The company issuing the insurance policy must
be at least “AA” in the “Best” ratings and be duly licensed to issue such
policy.

Section 8. Termination of Employment.

(a) Termination Due to Death or Disability. In the event Executive’s employment
with the Company is terminated due to his death or Disability (as defined
below), Executive, his estate or his beneficiaries, as the case may be, shall be
entitled to, and his or their sole remedies under this Agreement shall be:

 

7



--------------------------------------------------------------------------------

(i) Base Salary through the date of death or Disability, which shall be paid in
a single lump sum not later than 15 days following Executive’s termination of
employment as a result of death or Disability;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid), which shall be paid in a single lump sum not later than
15 days following Executive’s termination of employment as a result of death or
Disability;

(iii) the immediate vesting of all unvested equity awards held by Executive as
of the date of death or Disability (performance-based awards shall vest at the
“target” level); and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, the term “Disability” has the same meaning as
provided in the long-term disability plan or policy maintained (or, if
applicable, most recently maintained) by the Company or, if applicable, a
Subsidiary (as defined below) or affiliate of the Company for Executive, whether
or not Executive actually receives disability benefits under the plan or policy.
If no long-term disability plan or policy was ever maintained on behalf of
Executive, “Disability” means “Permanent and Total Disability” as defined in
Section 22(e)(3) of the Code. In a dispute, the determination whether Executive
has suffered a Disability will be made by the Committee and may be supported by
the advice of a physician competent in the area to which that Disability
relates.

 

  (b) Termination by the Company for Cause.

 

  (i) “Cause” shall mean:

(A) Executive’s willful and material breach of Sections 10, 11 or 12 of this
Agreement;

(B) Executive is convicted of, or enters a plea of nolo contendere to, a felony;

(C) Executive engages in conduct that constitutes willful gross neglect or
willful gross misconduct in carrying out his duties under this Agreement,
willful violation of the Company’s code of conduct, or willfully fails to follow
reasonable and lawful directives of the Board which are consistent with this
Agreement resulting, in either case, in material harm to the financial condition
or reputation of the Company; or

(D) Executive engages in an act or series of acts constituting misconduct
resulting in a misstatement of the Company’s financial statements due to
material non-compliance with any financial reporting requirement within the
meaning of Section 304 of The Sarbanes Oxley Act of 2002.

 

8



--------------------------------------------------------------------------------

For purposes of this Agreement, an act or failure to act on Executive’s part
shall be considered “willful” if it was done or omitted to be done by him
intentionally and not in good faith, and shall not include any act or failure to
act resulting from any incapacity of Executive.

(ii) A termination for Cause shall not take effect until a determination by the
Board that, in its judgment, grounds for termination of Executive for Cause
exist.

(iii) In the event the Company terminates Executive’s employment for Cause, he
shall be entitled to:

(A) Base Salary through the date of the termination of his employment for Cause,
which shall be paid in a single lump sum at the time set out in Section 8(j) and
(m) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(B) any incentive awards earned as of December 31 of the prior year (but not yet
paid) and not subject to Section 409A of the Code, which shall be paid in a
single lump sum not later than 15 days following Executive’s termination of
employment; and

(C) other or additional benefits then due or earned in accordance with
applicable plans or programs of the Company.

(c) Termination by the Company Without Cause or Termination by Executive With
Good Reason Prior to a Change in Control. In the event Executive’s employment
with the Company is terminated without Cause (meaning Executive’s employment is
terminated by the Company for any reason other than Cause (as defined in
Section 8(b)), other than due to death or Disability, which termination shall be
effective as of the date specified by the Company in a written notice to
Executive, or in the event Executive terminates his employment with Good Reason
(as defined below), in either case prior to a Change in Control (as defined
below), Executive shall be entitled to:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum at the time set out in Section 8(j) and
(m) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to two (2) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an amount equal to the cash bonus earned
for the previous fiscal year or (y) $750,000 (Seven Hundred Fifty Thousand
Dollars), which amount shall be payable in substantially equal monthly
installments in accordance with the Company’s payroll practices for a period of

 

9



--------------------------------------------------------------------------------

24 months beginning with the calendar month that immediately follows the
Earliest Payment Date (the “Severance Period”) unless otherwise required to be
paid in accordance with Section 8(j);

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(iv) continued participation in the Company’s group health plans for Executive
and his dependants who are qualified beneficiaries for purposes of continuation
coverage under COBRA at the same benefit levels at which he and such dependants
were participating on the date of the termination of his employment at the same
premiums paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
group health plans of a subsequent employer (the “Continued Participation
Period”); provided, however, if the COBRA Period terminates prior to the
expiration of the Continued Participation Period, during the remainder of the
Continued Participation Period Executive and such dependants will not be
entitled to continued participation in the group health plans, and the Company
will pay directly to Executive, on a monthly basis during the remainder of the
Continued Participation Period, an amount equal to the amount previously
expended monthly by the Company as of the end of the COBRA Period for
Executive’s and such dependants’ continued participation in the group health
plans, and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

A termination with “Good Reason” shall mean a termination of Executive’s
employment at his initiative as provided in this Section 8(c) following the
occurrence, without Executive’s written consent, of one or more of the following
events (except as a result of a prior termination):

(A) a material reduction in Executive’s Base Salary other than in connection
with a proportionate reduction in the base salaries of all similarly situated
senior level executive employees;

(B) a relocation of the corporate offices of the Company outside a 50-mile
radius of Baton Rouge, Louisiana;

(C) a material diminution of Executive’s authority, responsibilities or duties;

(D) any action or inaction occurs which constitutes a material breach by the
Company of its obligations under this Agreement.

 

10



--------------------------------------------------------------------------------

For purposes of this Agreement, Good Reason shall not be deemed to have occurred
unless (i) Executive provides the Company with notice of one of the conditions
described above within 90 days of the existence of the condition, (ii) the
Company is provided at least 30 days to cure the condition and fails to cure
same within such 30 day period and (iii) Executive terminates employment within
at least 150 days of the existence of the condition.

A “Change in Control” shall be deemed to have occurred if:

(A) any Person (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company immediately prior to
the occurrence with respect to which the evaluation is being made in
substantially the same proportions as their ownership of the common stock of the
Company) becomes the Beneficial Owner (except that a Person shall be deemed to
be the Beneficial Owner of all shares that any such Person has the right to
acquire pursuant to any agreement or arrangement or upon exercise of conversion
rights, warrants or options or otherwise, without regard to the sixty day period
referred to in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company or any Significant Subsidiary (as defined below),
representing 50% or more of the combined voting power of the Company’s or such
subsidiary’s then outstanding securities;

(B) during any 12-month period, individuals who at the beginning of such period
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (A), (C), or (D) of this paragraph) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the 12-month period or
whose election or nomination for election was previously so approved but
excluding for this purpose any such new director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an individual, corporation, partnership, group, associate or
other entity or Person other than the Board, cease for any reason to constitute
at least a majority of the Board;

(C) the consummation of a merger or consolidation of the Company or any
subsidiary owning directly or indirectly all or substantially all of the
consolidated assets of the Company (a “Significant Subsidiary”) with any other
entity, other than a merger or consolidation which would result in the voting
securities of the Company or a Significant Subsidiary outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving or resulting entity)
more than

 

11



--------------------------------------------------------------------------------

50% of the combined voting power of the surviving or resulting entity
outstanding immediately after such merger or consolidation; or

(D) the consummation of a sale or disposition of all or substantially all of the
consolidated assets of the Company (other than such a sale or disposition
immediately after which such assets will be owned directly or indirectly by the
stockholders of the Company in substantially the same proportions as their
ownership of the common stock of the Company immediately prior to such sale or
disposition).

For purposes of this definition:

The term “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 under the Exchange Act (including any successor to such Rule).

The term “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, or any successor act thereto.

The term “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including “group” as defined in Section 14(d) thereof.

(d) Voluntary Termination. In the event of a termination of employment by
Executive on his own initiative, other than a termination due to death, a
termination with Good Reason or a Retirement pursuant to Section 8(f) below,
Executive shall have the same entitlements as provided in Section 8(b)(iii)
above for a termination for Cause.

(e) Termination by the Company Without Cause or Termination by Executive With
Good Reason Following a Change in Control. If either (x) Executive’s employment
with the Company is terminated by the Company without Cause (which termination
shall be effective as of the date specified by the Company in a written notice
to Executive), other than due to death or Disability, or in the event Executive
terminates his employment with Good Reason (as defined above), in either case
within one year following a Change in Control (as defined above), or
(y) Executive voluntarily terminates his employment on his own initiative on or
after 275 days (but no later than 305 days) following a Change in Control, in
either case of (x) or (y), Executive shall be entitled to:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum at the time set out in Section 8(j) and
(m) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii) an amount equal to three (3) times the sum of (A) the Base Salary, at the
annualized rate in effect on the date of termination of Executive’s employment
(or in the event a reduction in Base Salary is a basis for a termination with
Good Reason, then the Base Salary in effect immediately prior to such
reduction), and (B) the greater of (x) an

 

12



--------------------------------------------------------------------------------

amount equal to the cash bonus earned for the previous fiscal year or
(y) $750,000 (Seven Hundred Fifty Thousand Dollars), which amount shall be
payable in lump sum on the Earliest Payment Date, unless otherwise required to
be paid in accordance with Section 8(j);

(iii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

(iv) continued participation in the Company’s group health plans for Executive
and his dependants who are qualified beneficiaries for purposes of continuation
coverage under COBRA at the same benefit levels at which he and such dependants
were participating on the date of the termination of his employment at the same
premiums paid by similarly situated active employees during the applicable time
period allowed for continuation of coverage under COBRA (the “COBRA Period”)
until the earlier of the expiration of the Severance Period or the date on which
Executive receives substantially comparable coverage and benefits under the
group health plans of a subsequent employer (the “Continued Participation
Period”); provided, however, if the COBRA Period terminates prior to the
expiration of the Continued Participation Period, during the remainder of the
Continued Participation Period Executive and such dependants will not be
entitled to continued participation in the group health plans, and the Company
will pay directly to Executive, on a monthly basis during the remainder of the
Continued Participation Period, an amount equal to the amount previously
expended monthly by the Company as of the end of the COBRA Period for
Executive’s and such dependants’ continued participation in the group health
plans, and

(v) other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company

Further, upon a Change of Control, all unvested equity awards held by Executive
as of the date of the Change of Control shall vest (performance-based awards
shall vest at the “target” level), and Executive shall be entitled to the
benefit of all such awards immediately.

(f) Retirement. Upon Executive’s Retirement (as defined below), Executive shall
be entitled to:

(i) Base Salary through the date of termination of Executive’s employment, which
shall be paid in a single lump sum at the time set out in Section 8(j) and
(m) if such provisions are applicable with respect to such payment, or, if such
provisions are not applicable, not later than 15 days following Executive’s
termination of employment;

(ii) the balance of any incentive awards earned as of December 31 of the prior
year (but not yet paid) and not subject to Section 409A of the Code, which shall
be paid in a single lump sum not later than 15 days following Executive’s
termination of employment;

 

13



--------------------------------------------------------------------------------

(iii) the immediate vesting of all unvested equity awards held by Executive as
of the date of Retirement, other than awards which are intended to constitute
performance-based compensation within the meaning of Section 162(m) of the Code
and for which performance standards have not been met; and

(iv) all other or additional benefits then due or earned in accordance with
applicable plans and programs of the Company.

For purposes of this Agreement, “Retirement” shall mean Executive’s voluntary
retirement from employment with the Company: (i) after the age of 55, provided
that Executive has been employed by the Company continuously for at least ten
years as of the date of retirement, (ii) after the age of 60, provided that
Executive has been employed by the Company continuously for at least five years
as of the date of retirement or (iii) as approved by the Board in its sole
discretion.

(g) No Mitigation; No Offset. In the event of any termination of employment,
Executive shall be under no obligation to seek other employment; amounts due
Executive under this Agreement shall not be offset by any remuneration
attributable to any subsequent employment that he may obtain.

(h) Nature of Payments. Any amounts due under this Section 8 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.

(i) No Further Liability; Release. In the event of Executive’s termination of
employment, payment made and performance by the Company in accordance with this
Section 8 shall, subject to Section 24 hereof, operate to fully discharge and
release the Company and its directors, officers, employees, subsidiaries,
affiliates, stockholders, successors, assigns, agents and representatives from
any further obligation or liability with respect to Executive’s rights under
this Agreement. Other than payment and performance under this Section 8, and
other than the rights of Executive that survive the termination of this
Agreement, as provided in Section 24 hereof, the Company and its directors,
officers, employees, subsidiaries, affiliates, stockholders, successors,
assigns, agents and representatives shall have no further obligation or
liability to Executive or any other person under this Agreement in the event of
Executive’s termination of employment. The Company conditions the payment of any
severance or other amounts pursuant to this Section 8 upon (A) the delivery by
Executive to the Company of a release in a form satisfactory to the Company,
substantially in the form attached hereto as Attachment 1, within such time
following his termination of employment as will permit the release to become
irrevocable on or before the Earliest Payment Date and (B) such release actually
becoming irrevocable by the Earliest Payment Date.

(j) Section 409A Specified Employee. If Executive is a “specified employee” for
purposes of Section 409A of the Code, to the extent required to comply with
Section 409A of the Code, any payments required to be made pursuant to this
Section 8 which are deferred compensation and subject to Section 409A of the
Code (and do not qualify for an exemption thereunder) shall not commence until
one day after the day which is six (6) months from the date

 

14



--------------------------------------------------------------------------------

of termination (determined under Section 8(m)). Should this Section 8(j) result
in a delay of payments to Executive, on the first day any such payments may be
made without incurring a penalty pursuant to Section 409A (the “409A Payment
Date”), the Company shall begin to make such payments as described in this
Section 8, provided that any amounts that would have been payable earlier but
for application of this Section 8(j) shall be paid in lump-sum on the 409A
Payment Date.

(k) Termination Without Cause Within 90 Days Prior to a Change in Control.
Anything in this Agreement to the contrary notwithstanding, if Executive’s
employment with the Company is terminated without Cause within 90 days prior to
the date on which the Change in Control occurs, such termination shall be deemed
to have occurred after a Change in Control for purposes of this Agreement.

(l) Financial Security for Payments Following a Change in Control. Following a
Change in Control, at the request of Executive, the Company or its successor
shall provide financial security reasonably acceptable to Executive for its
obligations to make payments required by this Agreement.

(m) Separation from Service. Anything in this Agreement to the contrary
notwithstanding, no payment shall be made under this Section 8 and no automobile
shall be transferred under Section 7(b) unless the termination of employment or
Retirement that gives rise to the payment also constitutes a “separation from
service” within the meaning of Section 409A of the Code and the regulations
issued thereunder, and solely for purposes of making the payments called for
under this Section 8 or transferring the automobile in accordance with
Section 7(b), the first date as of which Executive has a separation from service
shall be treated as the date his employment terminates.

Section 9. Forfeiture Provisions.

(a) Forfeiture of Stock Options and Other Awards and Gains Realized Upon Prior
Option Exercises or Award Settlements and Severance Payments. Unless otherwise
determined by the Committee, (i) Executive’s violation of the restrictive
covenants contained in Section 10 as they relate only to trade secrets, at any
time while employed by the Company or thereafter, (ii) Executive’s violation of
the restrictive covenants contained in Section 10 as they relate to all
Confidential Information other than trade secrets, at any time while employed by
the Company and for a period of 60 months thereafter or (iii) Executive’s
violation of any of the restrictive covenants contained in Sections 11, 12 or 13
(each a “Forfeiture Event”) will result in:

(i) The unexercised portion of any stock option, whether or not vested, and any
other Award (as defined below) not then settled (except for an Award that has
not been settled solely due to an elective deferral by Executive and otherwise
is not forfeitable in the event of any termination of Executive’s service) will
be immediately forfeited and canceled upon the occurrence of the Forfeiture
Event;

 

15



--------------------------------------------------------------------------------

(ii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
Award Gain (as defined herein) realized by Executive upon each exercise of a
stock option or settlement of an Award (regardless of any elective deferral)
that occurred (A) during the period commencing with the date that is 6 months
prior to the occurrence of the Forfeiture Event and the date 24 months after the
Forfeiture Date, if the Forfeiture Event occurred while Executive was employed
by the Company or a Subsidiary or affiliate, or (B) during the period commencing
6 months prior to the date Executive’s employment by the Company terminated and
ending 24 months after the date of such termination, if the Forfeiture Event
occurred after Executive ceased to be so employed. For purposes of this
Section 9, the term “Award Gain” shall mean (i), in respect of a given stock
option exercise, the product of (X) the Fair Market Value per share of common
stock at the date of such exercise (without regard to any subsequent change in
the market price of shares) minus the exercise price times (Y) the number of
shares as to which the stock option was exercised at that date, and (ii), in
respect of any other settlement of an Award granted to Executive, the Fair
Market Value of the cash or stock paid or payable to Executive (regardless of
any elective deferral) less any cash or the Fair Market Value of any stock or
property (other than an Award or award which would have itself then been
forfeitable hereunder and excluding any payment of tax withholding) paid by
Executive to the Company as a condition of or in connection such settlement; and

(iii) Executive will be obligated to repay to the Company, in cash, within five
business days after demand is made therefor by the Company, the total amount of
any payments made by the Company to Executive or on Executive’s behalf under
Sections 8(c)(ii), 8(c)(iv), 8(e)(ii), and 8(e)(iv).

For purposes of this Section 9, “Award” shall mean any cash award, stock option,
stock appreciation right, restricted stock, deferred stock, bonus stock,
dividend equivalent, or other stock-based or performance-based award or similar
award, together with any related right or interest, granted to or held by
Executive.

(b) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part the Company’s right to forfeiture under this Section 9, but no such
waiver shall be effective unless evidenced by a writing signed by a duly
authorized officer of the Company. In addition, the Committee may impose
additional conditions on Awards, by inclusion of appropriate provisions in the
document evidencing or governing any such Award.

Section 10. Confidentiality; Cooperation with Regard to Litigation;
Non-Disparagement; Return of Company Materials.

(a) During the Term of Employment and thereafter, Executive shall not, without
the prior written consent of the Company, disclose to anyone (except in good
faith in the ordinary course of business to a person who will be advised by
Executive to keep such information confidential) or make use of any Confidential
Information (as defined below), except in the performance of his duties
hereunder or when required to do so by legal process, by any governmental agency
having supervisory authority over the business of the Company or by any

 

16



--------------------------------------------------------------------------------

administrative or legislative body (including a committee thereof) that requires
him to divulge, disclose or make accessible such information. In the event that
Executive is so ordered, he shall give prompt written notice to the Company in
order to allow the Company the opportunity to object to or otherwise resist such
order.

(b) During the Term of Employment and thereafter, Executive shall not disclose
the existence or contents of this Agreement beyond what is disclosed in the
proxy statement or documents filed with the government unless and to the extent
such disclosure is required by law, by a governmental agency, or in a document
required by law to be filed with a governmental agency or in connection with
enforcement of his rights under this Agreement. This restriction shall not apply
to such disclosure by him to members of his immediate family, his tax, legal or
financial advisors, any lender, or tax authorities, or to potential future
employers to the extent necessary, each of whom shall be advised not to disclose
such information.

(c) “Confidential Information” shall mean all information regarding the Company,
its activities, business or customers that is the subject of reasonable efforts
by the Company to maintain its confidentiality, including (i) information
concerning the business of the Company or any Subsidiary including information
relating to any of their products, product development, trade secrets,
customers, suppliers, finances, and business plans and strategies, and
(ii) information regarding the organization structure and the names, titles,
status, compensation, benefits and other proprietary employment-related aspects
of the employees of the Company and the Company’s employment practices. Excluded
from the definition of Confidential Information is information (A) that is or
becomes part of the public domain, other than through the breach of this
Agreement by Executive or (B) regarding the Company’s business or industry
properly acquired by Executive in the course of his career as an executive in
the Company’s industry and independent of Executive’s employment by the Company.
For this purpose, information known or available generally within the trade or
industry of the Company or any Subsidiary shall be deemed to be known or
available to the public.

(d) “Subsidiary” shall mean any corporation controlled directly or indirectly by
the Company.

(e) Executive agrees to cooperate with the Company, during the Term of
Employment and thereafter (including following Executive’s termination of
employment for any reason), by making himself reasonably available to testify on
behalf of the Company or any Subsidiary in any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative, other than an action,
suit, or proceeding in which Executive makes claims against the Company or in
which the Company makes claims against him, and to assist the Company, or any
Subsidiary, in any such action, suit, or proceeding, by providing information
and meeting and consulting with the Board or its representatives or counsel, or
representatives or counsel to the Company, or any Subsidiary as requested;
provided, however that the same does not materially interfere with his then
current professional activities; and provided, further, that nothing contained
in this Section 10(e) is intended to prevent Executive from exercising his
constitutional right to avoid self-incrimination. The Company agrees to
reimburse Executive, on an after-tax basis, for all reasonable expenses
(including legal fees and expenses) actually incurred in connection with his
provision of testimony or assistance.

 

17



--------------------------------------------------------------------------------

(f) Executive agrees that, during the Term of Employment and thereafter
(including following Executive’s termination of employment for any reason) he
will not make statements or representations, or otherwise communicate, directly
or indirectly, in writing, orally, or otherwise, or take any action which may,
directly or indirectly, disparage the Company or any Subsidiary or their
respective officers, directors, employees, advisors, businesses or reputations.
The Company agrees that, during the Term of Employment and thereafter (including
following Executive’s termination of employment for any reason) the Company will
not make statements or representations, or otherwise communicate, directly or
indirectly, in writing, orally, or otherwise, or take any action which may
directly or indirectly, disparage Executive or his business or reputation.
Notwithstanding the foregoing, nothing in this Section 10(f) shall preclude
either Executive or the Company from making truthful statements or disclosures
that are required by applicable law, regulation, or legal process or otherwise
pursuing, in good faith, enforcement of their respective rights under this
Agreement.

(g) Executive recognizes that all Confidential Information and copies or
reproductions thereof, relating to the Company’s operations and activities made
or received by Executive in the course of his Employment are the exclusive
property of the Company. Upon any termination of employment, Executive agrees to
deliver any Company property and any documents, notes, drawings, specifications,
computer software, data and other materials of any nature pertaining to any
Confidential Information that are held by Executive and will not take any of the
foregoing, or any reproduction of any of the foregoing, that is embodied in any
tangible medium of expression, provided that the foregoing shall not prohibit
Executive from retaining his personal phone directories and rolodexes.

Section 11. Non-competition/Prior Employment Covenants.

(a) During Executive’s employment by the Company, Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, carrying on or engaging in, or
assisting another to carry on or engage in, any other business, work or activity
similar to the business, work or activity of the Company or its affiliates.
During the Restriction Period (as defined below), Executive shall refrain from,
without the written consent of the Company, directly or indirectly, whether
individually or as an employee, consultant, principal, agent, officer, director,
partner, shareholder (except as a less than one percent shareholder of a
publicly traded company) or owner of or in any capacity with any corporation,
partnership, business, company or other entity, (i) carrying on or engaging in,
or assisting another to carry on or engage in, any other business, work or
activity similar to the business, work or activity of the Company or its
affiliates in the geographical areas listed on Attachment 2 (the “Restricted
Areas”) in which the Company or its affiliates are then engaged in business, and
(ii) soliciting customers of the Company or its affiliates in the Restricted
Area. The Parties acknowledge that home health care and hospice are similar
“businesses” for the purposes of this Section 11 and that the work and activity
of the Company includes filing applications with Federal and state regulatory
authorities in connection with establishing “start-up” home health care and
hospice agencies. The Parties further acknowledge that the Company is expanding
and in order to prevent ongoing,

 

18



--------------------------------------------------------------------------------

repetitious amendments to this Agreement solely for the purpose of updating the
Restricted Areas, the Parties agree that the Restricted Areas, inclusive of
Attachment 2, shall be self-amending to include all parishes, counties and
States in which the Company conducts business or actively solicits business at
any time during Executive’s employment with the Company and in no event shall
such Restricted Areas be less than that contained in Attachment 2. The Parties
intend and agree that Executive’s continued employment thereafter shall serve as
the Parties’ constructive acceptance of an amendment to enlarge the Restricted
Areas.

(b) For the purposes of this Section 11, “Restriction Period” shall mean the
period beginning with the Effective Date and ending with:

(i) in the case of a termination of Executive’s employment by the Company
without Cause or a termination by Executive with Good Reason, pursuant to
Section 8(c)(whether during or after the Term of Employment), the Restriction
Period shall terminate 24 months from the date of such termination;

(ii) in the case of a termination of Executive’s employment for Cause pursuant
to Section 8(b) or in the case of a voluntary termination of Executive’s
employment pursuant to Section 8(d) above (whether during or after the Term of
Employment), 24 months from the date of such termination;

(iii) in the case of a Retirement pursuant to Section 8(f) above or a
termination due to Disability pursuant to Section 8(a), 24 months from the date
of Retirement or the date of the termination due to Disability;

(iv) in the case of any termination of Executive’s employment pursuant to
Section 8(e) above, 24 months from the date of such termination.

(c) Executive represents and warrants to the Company that performance of
Executive’s duties pursuant to this Agreement will not violate any agreements
with or trade secrets of any other person or entity or previous employers,
including without limitation agreements containing provisions against
solicitation or competition.

Section 12. Non-solicitation of Employees and Customers. During the period
beginning with the Effective Date and ending 24 months following the termination
of Executive’s employment for any reason, Executive shall not induce:
(i) employees of the Company or any Subsidiary to terminate their employment
(provided, however, that the foregoing shall not be construed to prevent
Executive from engaging in general non-targeted advertising for employees
generally), or (ii) customers of the Company or any Subsidiary to terminate
their relationship with the Company, within the Restricted Areas. During such
period, Executive shall not hire, either directly or through any employee, agent
or representative, any employee of the Company or any Subsidiary or any person
who was employed by the Company or any Subsidiary within 180 days of such
hiring.

Section 13. Standstill. Executive agrees that for a period of 24 months from the
date of Executive’s termination of employment for any reason, neither Executive
nor any of his

 

19



--------------------------------------------------------------------------------

affiliates or persons or entities acting at his direction or with his assistance
will, unless specifically invited in writing by the Board, acting by resolution
approved by a majority of all members of the Board, directly or indirectly, in
any manner (the obligations pursuant to this Section 13 being referred to as,
the “Standstill”):

(a) acquire, offer or propose to acquire, solicit an offer to sell or agree to
acquire, directly or indirectly, alone or in concert with others, by purchase,
tender offer, exchange offer, through the acquisition or control of another
person or entity, or otherwise, any direct or indirect beneficial interest in
any voting securities or direct or indirect rights, warrants or options to
acquire, or securities convertible into or exchangeable for, any voting
securities of the Company or any Subsidiary, other than the acquisition in the
aggregate of less than one-half of one percent of the outstanding voting
securities of the Company;

(b) make, or in any way participate in, directly or indirectly, alone or in
concert with others, any “solicitation” (as such term is used in the proxy rules
of the Securities and Exchange Commission promulgated pursuant to Section 14 of
the Exchange Act) of proxies or consents to vote, whether subject to or exempt
from the proxy rules, or seek to advise, encourage or influence in any manner
whatsoever any person or entity with respect to the voting of any voting
securities of the Company or any Subsidiary;

(c) initiate, propose or “solicit” (as such term is used in the proxy rules of
the Securities and Exchange Commission) stockholders of the Company or any
Subsidiary for the approval of stockholder proposals whether made pursuant to
Rule 14a-8 or Rule 14a-4 under the Exchange Act, or otherwise, or cause or
encourage or attempt to cause or encourage others to initiate any such
stockholder proposal; or otherwise communicate with the Company’s or its
Subsidiaries’ stockholders or others in connection with the solicitation of
proxies or consents or matters presented to the Company’s or its Subsidiaries’
stockholders;

(d) form, join or any way participate in a “group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to any voting securities of
the Company or the Subsidiaries;

(e) acquire, offer to acquire or agree to acquire, directly or indirectly, alone
or in concert with others, by purchase, exchange or otherwise, (i) any of the
assets, tangible and intangible, of the Company or any Subsidiary or (ii) direct
or indirect rights, warrants or options to acquire any assets of the Company or
any Subsidiary;

(f) arrange, or in any way participate, directly or indirectly, in any financing
for the purchase of any voting securities or securities convertible or
exchangeable into or exercisable for any voting securities or assets of the
Company or any Subsidiary;

(g) otherwise act, alone or in concert with others, to seek to propose to the
Company or any Subsidiary or any of their respective stockholders or make any
public statement with respect to any merger, business combination,
consolidation, sale, tender offer, exchange offer, restructuring,
reorganization, dissolution, liquidation, recapitalization or other transaction
involving the Company or any Subsidiary;

 

20



--------------------------------------------------------------------------------

(h) seek, alone or in concert with others, to control, change or influence the
management, the Board or policies of the Company or any Subsidiary, or otherwise
seek, alone or in concert with others, election or appointment to or
representation on, or to nominate or propose the nomination of any candidate to,
the Board or the removal of any member of the Board, or propose any matter to be
voted upon by the stockholders of the Company or any Subsidiary;

(i) make any publicly disclosed proposal, public statement, public inquiry or
public disclosure of any intention, plan, or arrangement (whether written or
oral) inconsistent with the foregoing, or make or disclose any request or
proposal to amend, waive or terminate any provision of this Standstill or seek
permission to or make any public announcement with respect to any provision of
the Standstill; or

(j) announce an intention to do, or to enter into any arrangement or
understanding with others (whether written or oral) to do, or to finance,
intentionally advise, enable, assist or encourage others to do any of the
actions restricted or prohibited under clauses (a) through (j) of this
Standstill, or take any action that might result in the Company having to make a
public announcement regarding any of the matters referred to in clauses
(a) through (j) of this Standstill, or otherwise intentionally take, or solicit,
or cause or encourage others to take, any action inconsistent with the
foregoing.

Section 14. Remedies. In addition to whatever other rights and remedies the
Company may have at equity or in law (including without limitation, the right to
seek monetary damages), if Executive breaches any of the provisions contained in
Sections 10, 11, 12 or 13, the Company (a) shall have its rights under Section 9
of this Agreement, (b) shall, notwithstanding Section 15, have the right to
immediately terminate all payments and benefits due under this Agreement (other
than payments under Section 16 of this Agreement, to the extent that Executive’s
right to indemnification was not triggered by Executive’s breach of this
Agreement) and (c) shall, notwithstanding Section 15 of this Agreement, have the
right to seek injunctive or other equitable relief, including but not limited
to, the right to seek a temporary restraining order, preliminary injunction or
permanent injunction, without the requirement to prove actual damages or to post
any bond or other security. Executive hereby waves the requirement of posting
bond or other security and acknowledges that such a breach of Sections 10, 11,
12 or 13 would cause irreparable injury and that money damages alone would not
provide an adequate remedy for the Company; provided, however, the foregoing
shall not prevent Executive from contesting the issuance of any such injunction
on the ground that no violation or threatened violation of Sections 10, 11, 12
or 13 has occurred.

Section 15. Resolution of Disputes. In the event that a Party to this Agreement
has any claim, right or cause of action against another Party to this Agreement,
which the Parties are unable to settle by agreement between themselves, such
claim, right or cause of action, to the extent that the relief sought by such
Party is for monetary damages or awards, will be determined by arbitration in
accordance with the provisions of this Section 15. Except as provided in this
Section 15, the arbitration will be conducted in accordance with the rules of
the American Arbitration Association (the “AAA”). The arbitration and all
arbitration proceedings shall be kept confidential.

 

21



--------------------------------------------------------------------------------

(a) The Party claiming a cause of action or breach of this Agreement shall first
provide the other Party with written notice of the breach. If the breach is not
remedied within 15 days of said notice, the Party claiming the breach may
request arbitration by serving upon the other a demand therefor, in writing,
specifying the matter to be submitted to arbitration, and nominating a competent
disinterested person to act as an arbitrator. Within 15 days after receipt of
such written demand and nomination, the other Party will, in writing, nominate a
competent disinterested person, and the two arbitrators so designated will,
within 15 days thereafter, select a third arbitrator. The three arbitrators will
give immediate written notice of such selection to the Parties and will fix in
said notice a time and place of the meeting of the arbitrators which will be in
Baton Rouge, Louisiana, where all proceedings will be conducted, and will be
held as soon as conveniently possible (but in no event later than 45 days after
the appointment of the third arbitrator), at which time and place the Parties to
the controversy will appear and be heard with respect to the right, claim or
cause of action. In case the notified Party or Parties will fail to make a
selection upon notice within the time period specified, the Party asserting such
claim will appoint an arbitrator on behalf of the notified Party. In the event
that the first two arbitrators selected will fail to agree upon a third
arbitrator within 15 days after their selection, then such arbitrator may, upon
application made by either of the Parties to the controversy, be appointed by
the AAA.

(b) Each Party will present such testimony, examinations and investigations in
accordance with such procedures and regulations as may be determined by the
arbitrators and will also recommend to the arbitrators a monetary award to be
adopted by the arbitrators as the complete disposition of such claim, right or
cause of action. After hearing the Parties in regard to the matter in dispute,
the arbitrators will make their determination with respect to such claim, right
or cause of action, within 30 days of the completion of the examination, by
majority decision signed in writing (together with a brief written statement of
the reasons for adopting such recommendation), and will deliver such written
determination to each of the Parties. The decision of said arbitrators, absent
fraud, duress or manifest error, will be final and binding upon the Parties to
such controversy and may be enforced in any court of competent jurisdiction. The
arbitrators may consult with and engage disinterested third parties to advise
the arbitrators. The arbitrators shall not award any punitive damages. If any of
the arbitrators selected hereunder should die, resign or be unable to perform
his or her duties hereunder, the remaining arbitrators or the AAA shall select a
replacement arbitrator. The procedure set forth in this Section for selecting
the arbitrators shall be followed from time to time as necessary. As to any
claim, controversy, dispute or disagreement that under the terms hereof is made
subject to arbitration, no lawsuit based on such matters shall be instituted by
any of the Parties, other than to compel arbitration proceedings or enforce the
award of a majority of the arbitrators. All privileges under Louisiana and
federal law, including attorney-client and work-product privileges, shall be
preserved and protected to the same extent that such privileges would be
protected in a federal court proceeding applying Louisiana law.

(c) The Company shall be responsible for advancing the cost of the arbitrators
as well as the other costs of the arbitration. Each Party will pay the fees and
expenses of its own counsel, except that with respect to those claims for which
Executive is ultimately the prevailing party, the Company shall reimburse all of
Executive’s reasonable out-of-pocket legal fees and expenses incurred in
connection with asserting or defending against claims as to which

 

22



--------------------------------------------------------------------------------

Executive prevails within thirty (30) days of receipt of a written demand
accompanied by reasonable documentation in support thereof. Notwithstanding the
foregoing, such reimbursements will be made in no event later than the last day
of Executive’s taxable year following the taxable year in which the expense was
incurred; the expenses reimbursed by the Company during any taxable year of
Executive will not affect the expenses reimbursed by the Company in another
taxable year; and this right to reimbursement is not subject to liquidation or
exchange for another benefit.

(d) Notwithstanding any other provisions of this Section 15, in the event that a
Party against whom any claim, right or cause of action is asserted commences, or
has commenced against it, bankruptcy, insolvency or similar proceedings, the
Party or Parties asserting such claim, right or cause of action will have no
obligations under this Section 15 and may assert such claim, right or cause of
action in the manner and forum it deems appropriate, subject to applicable laws.
No determination or decision by the arbitrators pursuant to this Section 15 will
limit or restrict the ability of any Party hereto to obtain or seek in any
appropriate forum, any relief or remedy that is not a monetary award or money
damages.

(e) Notwithstanding any other provisions of this Section 15, if the Company is
seeking injunctive or other equitable relief from a dispute arising under or in
connection with Sections 10, 11, 12 or 13, the arbitration requirements of this
Section 15 shall not apply.

(f) Any court proceedings relating to this Agreement shall be filed exclusively
in the federal and state courts domiciled in Baton Rouge, Louisiana, and the
Parties hereto consent to the venue and jurisdiction of such courts.

Section 16. Indemnification.

(a) Company Indemnity. The Company agrees that if Executive is made a party, or
is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or any
Subsidiary or is or was serving at the request of the Company or any Subsidiary
as a director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, whether the basis of such Proceeding is
Executive’s alleged action or failure to act in an official capacity as a
director, officer, employee or agent or while serving as a director, officer,
member, employee or agent, Executive shall be indemnified and held harmless by
the Company to the fullest extent legally permitted or authorized by the
Company’s certificate of incorporation or bylaws or resolutions of the Company’s
Board or, if greater, by the laws of the State of Delaware (or, with respect to
Holding, the laws of the State of Louisiana), against all cost, expense,
liability and loss (including, without limitation, attorney’s fees, judgments,
fines, ERISA excise taxes or penalties and amounts paid or to be paid in
settlement) reasonably incurred or suffered by Executive in connection
therewith, provided Executive provides Company with prompt notice of such action
or threatened action (but failure to provide prompt notice shall not prejudice
Executive except to the extent it actually prejudices the Company). Such
indemnification shall continue as to Executive even if he has ceased to be a
director, member, officer, employee or agent of the Company or other entity and
shall inure to

 

23



--------------------------------------------------------------------------------

the benefit of Executive’s heirs, executors and administrators. The Company
shall advance to Executive all reasonable costs and expenses to be incurred by
him in connection with a Proceeding within 20 days after receipt by the Company
of a written request for such advance. Such request shall include an undertaking
by Executive to repay the amount of such advance if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses. The provisions of this Section 16(a) shall not be deemed exclusive of
any other rights of indemnification to which Executive may be entitled or which
may be granted to him, and it shall be in addition to any rights of
indemnification to which he may be entitled under any policy of insurance.

(b) No Presumption Regarding Standard of Conduct. Neither the failure of the
Company (including its Board, independent legal counsel or stockholders) to have
made a determination prior to the commencement of any proceeding concerning
payment of amounts claimed by Executive under Section 16(a) above that
indemnification of Executive is proper because he has met the applicable
standard of conduct, nor a determination by the Company (including its Board,
independent legal counsel or stockholders) that Executive has not met such
applicable standard of conduct, shall create a presumption that Executive has
not met the applicable standard of conduct.

Section 17. Potential Reduction in Payments

(a) Anything in this Agreement to the contrary notwithstanding, if any payment,
distribution, or other benefit provided by the Company to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (collectively, the “Payments”),
(x) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (y) but for this Section 17 would be subject to the excise tax imposed
by Section 4999 of the Code or any similar or successor provision thereto (the
“Excise Tax”), then the Payments shall be either:

(i) delivered in full pursuant to the terms of this Agreement, or

(ii) delivered to such lesser extent as would result in no portion of the
payments being subject to the Excise Tax

as determined in accordance with Section 17(b).

(b) The determination of whether Section 17(a)(i) or Section 17(a)(ii) shall be
given effect shall be made by the Company on the basis of which of such clauses
results in the receipt by the Executive of the greater Net After-Tax Receipt (as
defined below) of the aggregate Payments; provided, however, that if the Net
After-Tax Receipt of the aggregate Payments under Section 17(a)(i) does not
exceed the Net After-Tax Receipt of the aggregate Payments under
Section 17(a)(ii) by Twenty-Five Thousand Dollars ($25,000) or greater,
Section 17(a)(ii) automatically shall be given effect. The term “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with
Section 280G of the Code) of the payments net of all applicable federal, state
and local income, employment, and other applicable taxes and the Excise Tax.

 

24



--------------------------------------------------------------------------------

(c) If Section 17(a)(ii) is given effect, the reduction shall be accomplished
first by reducing cash Payments under Section 8(e)(ii) of this Agreement and
then by forfeiting any equity-based awards that vest and become payable under
Section 8(e)(iv) of this Agreement, starting with the most recent equity-based
awards that vest pursuant to such section, to the extent necessary to accomplish
such reduction.

(d) Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 17 shall be made by the Company’s
independent accountants or compensation consultants (the “Third Party”), after
due consideration of Executive’s comments with respect to the interpretation and
application thereof, and all such determinations shall be conclusive, final and
binding on the parties hereto. The Company and Executive shall furnish to the
Third Party such information and documents as the Third Party may reasonably
request in order to make a determination under this Section 17. The Company
shall bear all fees and costs of the Third Party with respect to all
determinations under or contemplated by this Section 17.

Section 18. Effect of Agreement on Other Benefits. Except as specifically
provided in this Agreement, the existence of this Agreement shall not be
interpreted to preclude, prohibit or restrict Executive’s participation in any
other employee benefit or other plans or programs in which he currently
participates.

Section 19. Assignability: Binding Nature; Solidary Obligations. This Agreement
shall be binding upon and inure to the benefit of the Parties and their
respective successors, heirs (in the case of Executive) and permitted assigns.
No rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company except that such rights or obligations may be
assigned or transferred in connection with a Change of Control of the Company,
provided that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law. The Company further
agrees that, in the event of a Change of Control, it shall take whatever action
it legally can in order to cause such assignee or transferee to expressly assume
the liabilities, obligations and duties of the Company hereunder. No rights or
obligations of Executive under this Agreement may be assigned or transferred by
Executive other than his rights to compensation and benefits, which may be
transferred only by will or operation of law, except as provided in Section 25
below. Company and Holding are each solidarily liable with the other of them for
such other’s obligations under this Agreement.

Section 20. Representation. Each of the Company and Holding represents and
warrants that it is fully authorized and empowered to enter into this Agreement
and that the performance of its obligations under this Agreement will not
violate any agreement between it and any other person, firm or organization.
Executive hereby represents to the Company that he is physically and mentally
capable of performing his duties hereunder and he has no knowledge of any
present or past physical or mental conditions which would cause him not to be
able to perform his duties hereunder.

Section 21. Entire Agreement. This Agreement contains the entire understanding
and agreement between the Parties concerning the subject matter hereof and, as
of the Effective

 

25



--------------------------------------------------------------------------------

Date, supersedes the Prior Agreement and any other agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto, including, without limitation any prior change in
control agreement between the Parties.

Section 22. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by Executive and an
authorized officer of the Company. Except as set forth herein, no delay or
omission to exercise any right, power or remedy accruing to any Party shall
impair any such right, power or remedy or shall be construed to be a waiver of
or an acquiescence to any breach hereof. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by Executive or an authorized officer
of the Company, as the case may be.

Section 23. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law. Specifically, but without limitation, the parties agree that
if any court of competent jurisdiction or any arbitral panel finds that any one
or more of the words, phrases, sentences, clauses, sections, subdivisions, or
subparagraphs contained in Sections 10, 11, 12 or 13 is overly broad or
unenforceable, then the Agreement should be reduced or amended to be enforceable
to the maximum extent allowable under applicable law.

Section 24. Survival. Upon the termination of this Agreement, the respective
rights and obligations of the Parties under this Agreement shall terminate,
except that (a) the provisions of Sections 1 and 2, the second sentence of
Section 3(a), Sections 8(g), (h), (i), (j) and (m), and Sections 9 through 30 of
this Agreement shall survive the termination of this Agreement and remain in
full force and effect in accordance with their terms, and (b) the termination of
this Agreement shall not affect any rights or obligations of the Parties accrued
under the express terms of this Agreement prior to or in connection with such
termination and, with respect to such surviving provisions and those that
survive under Section 3(a), thereafter.

Section 25. Beneficiaries/References. Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit payable hereunder following
Executive’s death by giving the Company written notice thereof. In the event of
Executive’s death or a judicial determination of his incompetence, reference in
this Agreement to Executive shall be deemed, where appropriate, to refer to his
beneficiary, estate or other legal representative.

Section 26. Governing Law/Exclusive Jurisdiction. This Agreement shall be
governed by and construed and interpreted in accordance with the laws of
Louisiana without reference to principles of conflict of laws. Subject to
Section 15 and in accordance with Section 14, the Company and Executive hereby
consent and irrevocably submit to the jurisdiction of any or all of the
following courts for purposes of resolving any dispute under this Agreement:
(i) the United States District Court for the Middle District of Louisiana or
(ii) the Nineteenth Judicial

 

26



--------------------------------------------------------------------------------

District Court for the Parish of East Baton Rouge, State of Louisiana. The
Parties agree that to the extent permitted, any lawsuit involving a dispute
under this Agreement shall be filed and may proceed only in these referenced
courts. The Company and Executive hereby waive, to the fullest extent permitted
by applicable law, any jurisdictional, venue or inconvenient forum objection
which it or he may now or hereafter have to these referenced courts. The Company
and Executive further agree that any service of process or notice requirements
in any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied.

Section 27. Notices. Any notices given under this Agreement shall be in writing,
and delivered or mailed, and if mailed, postage prepaid, certified, return
receipt requested and addressed to the Company, to Holding and to Executive at
the addresses set forth below, or such other addresses as the Parties may from
time to time hereafter designate in writing, such notices to be effective upon
receipt by the Party to whom such notice is addressed:

 

If to the Company:   AMEDISYS, INC.   5959 South Sherwood Forest Boulevard,  
Baton Rouge, Louisiana, 70816   Attention: Lead Director, Board of Directors If
to Holding:   AMEDISYS HOLDING, L.L.C.   5959 South Sherwood Forest Boulevard  
Baton Rouge, Louisiana 70816   Attention: President If to Executive:   William
F. Borne   [Intentionally omitted for purposes of Form 8-K filing]

Section 28. Captions. The captions contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

Section 29. Counterparts. This Agreement may be executed in two or more
counterparts.

Section 30. Section 409A Compliance. This Agreement is intended to comply with
Section 409A of the Code (to the extent applicable) and, to the extent it would
not adversely impact the Company, the Company agrees to interpret, apply and
administer this Agreement in accordance with such intention and in the least
restrictive manner necessary to comply with such requirements (to the extent
applicable) and without resulting in any diminution in the value of payments or
benefits to Executive or Executive incurring any tax under Section 409A of the
Code.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

AMEDISYS, INC. By:  

/s/ Ronald A. LaBorde

  Name: Ronald A. LaBorde   Title: Board of Directors, Lead Director AMEDISYS
HOLDING, L.L.C. By:  

/s/ Michael D. Snow

  Name: Michael D. Snow   Title: Vice-President EXECUTIVE

/s/ William F. Borne

William F. Borne

 

28



--------------------------------------------------------------------------------

ATTACHMENT 1

RELEASE

In exchange for certain termination payments, benefits and promises to which
William F. Borne (“Executive”) would not otherwise be entitled, Executive,
knowingly and voluntarily releases Amedisys, Inc., its subsidiaries, affiliates
or related corporations, together with its/their officers, directors, agents,
employees and representatives (collectively, the “Company”), of and from any and
all claims, demands, obligations, liabilities and causes of action, of
whatsoever kind in law or equity, whether known or unknown, which Executive has
or ever had against the Company on or before the date of the execution of this
Release, including but not limited to claims in common law, whether in contract
or in tort, and causes of action under the Age Discrimination in Employment Act,
29 U.S.C. Sections 621 et seq., Title VII of the Civil Rights Act of 1964, 42
U.S.C. Sections 2000e et seq., the Employee Retirement Income Security Act, 29
U.S.C. Sections 1001 et seq., the Americans with Disabilities Act, 29 U.S.C.
Section 12101 et seq., and all other federal, state or local laws, ordinances or
regulations, for any losses, injuries or damages (including compensatory or
punitive damages), attorney’s fees and costs arising out of employment or
termination from employment with the Company. Notwithstanding the foregoing,
Executive does not waive or release the Company from any claims, demands,
obligations, liabilities or causes of action that may hereafter arise as the
result of the breach by the Company of its obligations under the Amended and
Restated Employment Agreement dated as of January 3, 2011 by and among the
Company, Amedisys Holding, L.L.C. and Executive.

Executive acknowledges that he has had a period of twenty-one (21) days from the
date of receipt of this Release to consider it. Executive acknowledges that he
has been given the opportunity to consult an attorney prior to executing this
Release. This Release shall not become effective or enforceable until seven
(7) days following its execution by Executive. Prior to the expiration of the
seven-(7) day period, Executive may revoke Executive’s consent to this Release.

Executive acknowledges by executing this Release that Executive has returned to
the Company all Company property in Executive’s possession.

Executive acknowledges that the terms of this Release and Executive’s separation
of employment are confidential and, unless otherwise required by law or for the
purposes of enforcing the Release or when needed to consult with Executive’s
immediate family or tax or legal advisors, neither Executive nor Executive’s
agents shall divulge, publish or publicize any such confidential information to
any third parties or the media, or to any current or former employee, customer
or client of the Company or its businesses or any of its affiliates.

EXECUTIVE ACKNOWLEDGES HE FULLY UNDERSTANDS THE CONTENTS OF THIS RELEASE AND
EXECUTES IT FREELY AND VOLUNTARILY, WITHOUT DURESS, COERCION OR UNDUE INFLUENCE.

 

Signed:

 

 

     Date:   

 

 

William F. Borne

       

 

ATTACHMENT ONE – Page 1



--------------------------------------------------------------------------------

ATTACHMENT 2

Restricted Areas

[Intentionally omitted for purposes of Form 8-K filing. Includes all parishes
and counties in which Amedisys, Inc., through its direct and indirect wholly-
and majority-owned subsidiaries, conducted home health or hospice operations as
of the effective date of the Amended and Restated Employment Agreement]

 

ATTACHMENT TWO – Page 1